Tbe lease here sued upon and tbe defence relied upon against tbe recovery of tbe rent are the same as in the preceding case between tbe same parties, decided at the present term ; and tbe instruction upon which tbe plaintiff recovered is also tbe same. Tbe present judgment must therefore be reversed, and for tbe reason given in the other case.
The plaintiff, however, in this case, also sought to recover the taxes assessed on the lot and paid by him under the covenant in the lease on the part of the lessee to pay them or refund them when paid by the lessor. In reference to this we remark, that the condemned part of the lot, we suppose, ceased to be taxable from the time it was appropriated to public use; and, as no taxes would be assessed in respect to this part of it, no controversy could exist between landlord and tenant in reference to them ; and as to the taxes assessed before the condemnation and afterwards upon the uncondemned part, we do nof see upon what ground the tenant can claim an exemption. The judgment is reversed, and the cause remanded.